EXAMINER’S AMENDMENT



Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-3, drawn to reamer guide for reaming a plurality of cavities in two adjacent vertebrae, classified in A61B 17/1757.
II. Claims 4-5, drawn to a method of reaming at least one cavity in a vertebral body, classified in A61B 17/1757.
III. Claims 6-7 , drawn to a milling guide for use with a cutting instrument for preparing at least one vertebral body for receiving an anchoring screw, classified in A61B 17/1757.

The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different effects, e.g. a reamer moving to and fro along a longitudinal axis versus a milling device moving perpendicular to its axis of rotation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II or III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for the product can be used in a method not involving bone cutting, such as a method of testing an intervertebral space to determine if an implant will be a good fit.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because different text searches would be required, such as different text searches.
During a telephone conversation with Joseph Basista on April 7, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 4-5. Affirmation of this election may be made by applicant in replying to this Office action.  Claims 1-3 and 6-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joseph Basista on April 9, 2021. 
The application has been amended as follows: 

4.    (Currently Amended) A method of reaming at least one cavity in a vertebral body, the method comprising: resecting a posterior portion of the vertebral body which is to be reamed thereby forming a resected surface; locating a reamer guide having at least one reamer opening at least partially on the resected surface, the reamer guide including an insertion trial portion extending distally from the reamer guide and at least partially into an intervertebral space adjacent to the vertebral body[[,]]; inserting a reamer into the at least one reamer opening of the reamer guide, the reamer including a multi-axial rotation element located between a reamer head and a reamer driving mechanism; reaming the vertebrae through the at least one reamer opening; and removing the reamer and reamer guide from the vertebral body.

This application is in condition for allowance except for the presence of claims 1-3 and 6-7 directed to an invention nonelected without traverse. Accordingly, claima 1-3 and 6-7 have been canceled.

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method of reaming at least one cavity in a vertebral body, the method comprising at least resecting a posterior portion of the vertebral body which is to be reamed, locating a reamer guide on the resected vertebral body, the reamer guide including an insertion trial portion extending at least partially into an intervertebral space, and inserting a reamer into the reamer guide, the reamer including a multi-axial rotation element located between a reamer head and a reamer driving mechanism. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775